United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    October 14, 2016

                                         Before

                      DIANE P. WOOD, Chief Judge

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 15-3608

MICHAEL G. GAMBOA,                              Appeal from the United States District
    Petitioner-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 1:14-cv-01373-JES

JEFFREY KRUEGER,                                James E. Shadid,
     Respondent-Appellee.                       Chief Judge.

                                       ORDER

      On consideration of the Petition For Rehearing, filed by Petitioner-Appellant on
October 3 2016, all members of the original panel have voted to DENY the Petition For
Rehearing.

      IT IS HEREBY ORDERED that the Petition For Rehearing is DENIED.
      IT IS FURTHER ORDERED that the order issued in the above-entitled case on
September 7, 2016, is hereby amended as follows:
      On page 2, in the third line from the bottom of the first paragraph, the text
      “again raised the § 924(c)(1) sentencing issue (among 47 grounds of
      relief)” is replaced with “raised 47 grounds of relief”. The full sentence
      reads “The following year Gamboa raised 47 grounds of relief in an
      unsuccessful motion to vacate his sentence under 28 U.S.C. § 2255.
No. 15-3608                                                                   Page 2



      On page 2, seventh line from the top of the third paragraph, the text
      “—and in fact was raised—“ is deleted.